COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  CARLOS ANTONIO HOLCOMBE,                        §
                                                                    No. 08-17-00008-CR
              Appellant,                          §
                                                                       Appeal from the
  v.                                              §
                                                                      41st District Court
  THE STATE OF TEXAS,                             §
                                                                   of El Paso County, Texas
              Appellee.                           §
                                                                     (TC# 20160D02495)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment